Exhibit 99.1 FOR IMMEDIATE RELEASE Laboratory Corporation of America Investor/Media Contact: 358 South Main Street Stephen Anderson – 336-436-5274 Burlington, NC 27215 Company Information:www.labcorp.com Telephone:(336) 584-5171 LABCORP'S ZERO COUPON CONVERTIBLE SUBORDINATED NOTES DUE 2021 TO ACCRUE CONTINGENT INTEREST Burlington, NC, September 13, 2011 Laboratory Corporation of America® Holdings (LabCorp®) (NYSE: LH) announced today that for the period of September 12, 2011 to March 11, 2012, its Zero Coupon Convertible Subordinated Notes due 2021 (Zero Coupon Notes) will, subject to the terms of the Zero Coupon Notes, accrue contingent cash interest at a rate of no less than 0.125% of the average market price of a Zero Coupon Note for the five trading days ended September 7, 2011, in addition to the continued accrual of the original issue discount. Contingent cash interest, which the Company has determined to be approximately $1.38 per Note, will be payable to holders of the Zero Coupon Notes as of the record date, which is February 24, 2012. The payment of contingent cash interest is expected to be made on March 11, 2012. About LabCorp® Laboratory Corporation of America® Holdings, an S&P 500 company, is a pioneer in commercializing new diagnostic technologies and the first in its industry to embrace genomic testing. With annual revenues of $5.0 billion in 2010, over 31,000 employees worldwide, and more than 220,000 clients, LabCorp offers a broad test menu ranging from routine blood analyses to reproductive genetics to DNA sequencing. LabCorp furthers its scientific expertise and innovative clinical testing technology with its Centers of Excellence: The Center for Molecular Biology and Pathology, National Genetics Institute, ViroMed Laboratories, Inc.,
